Citation Nr: 1811273	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-15 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of death.

2.  Entitlement to accrued benefits.

3.  Entitlement to non-service-connected death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hubers, Counsel
INTRODUCTION

The appellant is the surviving spouse of the Veteran who served his country honorably on active duty from June 1957 to June 1960.  The Veteran died in November 2012.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) located at the Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of this matter has been transferred to the RO in Oakland, California.

The Appellant testified before the Board in an August 2017 hearing held at the RO.  The claims file contains a transcript of the hearing.


FINDINGS OF FACT

1.  During the Veteran's lifetime, service connection was not established for any disability.

2.  The Veteran's death certificate indicates that the immediate cause of decedent's death was a seizure disorder and Parkinson's disease.

3.  Neither the Veteran's seizure disorder nor his Parkinson's disease was incurred in or aggravated by his active service.

4.  There were no VA benefits due to the Veteran at the time of his death, no claim was pending at the time of the Veteran's death in November 2012, and he was not otherwise entitled to VA benefits under an existing rating or decision.

CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2017).

2.  The criteria for entitlement to accrued benefits have not been met. 38 U.S.C.A. § 5121  (West 2014); 38 C.F.R. § 3.1000  (2017).

3.  The criteria for entitlement to death pension benefits for the Veteran's spouse have not been met. 38 U.S.C.A. §§ 101, 1521, 1522, 1541 (West 2014); 38 C.F.R. §§ 3.2, 3.3(b), 3.23 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files. In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C. § 7104(d)(1); see Allday v. Brown, 7 Vet.App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The points below focus on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.
I.  Cause of Death

To establish entitlement to service connection for the cause of the decedent's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. §§ 3.303, 3.312.  The service-connected disability will be considered as the principal cause of death when such disability, singly or jointly with another condition, was the immediate underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  To be considered a contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  It is not sufficient to show that the service-connected disability casually shared in producing death; rather, a causal connection must be shown.  Id.  

During the Veteran's lifetime, service connection was not established for any disability.  His death certificate reflects that he died in November 2012; the immediate cause of his death was a seizure disorder and Parkinson's disease.

The evidence of record is against finding that the Veteran's seizure disorder or Parkinson's disease were incurred in or aggravated by his active service.  See, generally, Service Treatment Records (containing no indications of either disorder during his active service); August 2017 Board Hearing Tr. at 4 (testifying that Veteran developed Parkinson's and seizure disorder many decades after his active service); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (permitting consideration of "prolonged period without medical complaint").  

The Veteran claimed entitlement to service connection for hearing loss and tinnitus during his life, but was not service connected for those conditions and there is no indication in the record that those conditions may have been related to his death.
In short, the greater weight of the evidence is against finding that the disabilities that caused the Veteran's death were incurred in or aggravated by his active service.  The evidence is not in equipoise and, therefore, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  The Appellant's claim of entitlement to service connection for cause of death is denied.

II.  Accrued Benefits

The law provides that, upon the death of a Veteran, a surviving spouse or child may be paid periodic monetary benefits to which the Veteran was entitled at the time of the Veteran's death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  The application for accrued benefits must be filed within one year after the date of the Veteran's death. 38 C.F.R. § 3.1000.

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) concluded that, for a surviving spouse to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Therefore, in order for a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Jones, 136 F.3d 1299.

Claims for accrued benefits are derivative in nature, such that a "claimant's entitlement is based on [a] veteran's entitlement" to service connection.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed Cir. 1996).  The claim is based on evidence in the file at date of death, which means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000.

The Appellant was the spouse of the Veteran at the time of his death, so is an eligible claimant.  However, the Veteran was not service-connected for any disability and had not been awarded any other benefits (e.g., non-service-connected pension) at the time of his death.  Moreover, the claims file does not reveal any document or communication from the Veteran asserting an unadjudicated claim.  No claim was pending at the time of the Veteran's death in November 2012.  Finally, the record contains no indication that he was otherwise entitled to VA benefits under an existing rating or decision.  Therefore, no VA benefits were due to the Veteran, but unpaid, at the time of his death.

The evidence is not in equipoise, rather the greater weight of it is against the claim.  Gilbert v. Derwinski, 1 Vet.App. 49, 53-56 (1990).  The claim of entitlement to accrued benefits is denied.

III.  Death Pension

The Appellant has applied as a surviving spouse for non-service-connected death pension benefits.  As will be discussed, resolution of this claim depends on objective criteria set forth by Congress as applied to the Veteran's periods of service.  The Board and the VA did not determine the criteria for eligibility for pension benefits or the periods considered "periods of war."  The Board understands the Appellant's frustration that the years during which the Veteran served affects the type of benefits to which she, as his surviving spouse, is entitled to receive.  The Board agrees with the Appellant that all veterans have provided valuable service to the nation and understands her concerns about fairness.  However, the Board has no discretion with respect to setting the criteria for eligibility and must apply the law as written by Congress.
Under law, the VA will pay a subsistence pension to the surviving spouse of a Veteran of a period of war, who meets defined income requirements.  38 U.S.C.A. §§ 1521, 1522, 1541; 38 C.F.R. §§ 3.3(b)(4) and 3.23.  The periods of war have been defined by Congress and do not include any portion of the period from 1957 to 1960.  See 38 U.S.C.A. § 101(6)-(12), (29), (30), and (33); see also 38 C.F.R. § 3.2 (restating the statutory prescribed periods of war in chronological order).  In other words, no portion of the Veteran's service was during a "period of war" as that term is defined in the applicable statutes and regulations.

Because the Veteran did not serve during a period of war, the appellant does not meet the basic criteria for eligibility for a death pension.  Therefore, it is unnecessary to resolve the income and net worth requirements applicable to the "Improved Death Pension."  The Appellant's claim of entitlement to death pension benefits is denied.

IV.  Duties to Notify and Assist

The Appellant has not raised any specific issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the Board need to discuss VA's compliance with the duties to notify and assist.

In addition, the Appellant has not alleged any deficiency with the conduct of her hearing before the undersigned with respect to the duties discussed in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  In this regard, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Thus, the Board need not discuss any potential Bryant problem because the Appellant has not raised that issue before the Board.


ORDER

Entitlement to service connection for the cause of death is denied.

Entitlement to accrued benefits is denied.

Entitlement to non-service-connected death pension benefits is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


